 Case 1:18-bk-15814-NWW          Doc 119 Filed 09/25/19 Entered 09/25/19 12:55:45              Desc
                                  Main Document    Page 1 of 2




SO ORDERED.
SIGNED this 25th day of September, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                  SOUTHERN DIVISION

   IN RE:
                                                             Case No. 1:18-bk-15814-NWW
   PINE FOREST ASSOCIATES, LP,                               Chapter 11

            Debtor.



                      AGREED ORDER AMENDING PLAN TREATMENT OF
                             BAYVIEW LOAN SERVICING, LLC

            As evidenced by the signatures of the Parties below, the Debtor and Bayview Loan

   Servicing, Inc. (“Bayview”) have agreed to amend the plan treatment of Bayview’s claim. In the

   current proposed plan, dated August 2, 2019 [Doc. 102] (the “Plan”), Bayview’s claim is treated

   in Class 2 with more specific terms set forth in Exhibit “A” to the Plan. Based on the agreement

   of the Parties, the terms set forth in Exhibit “A” shall remain the same except for the maturity

   date and claim amount. The maturity date is hereby amended to December 1, 2033, and

   Bayview’s claim amount is hereby reduced to $885,630.00. This Agreed Order shall be

   incorporated into the Plan and any resulting confirmation order.
                                                  ###

                                                   1
Case 1:18-bk-15814-NWW        Doc 119 Filed 09/25/19 Entered 09/25/19 12:55:45   Desc
                               Main Document    Page 2 of 2




 CONSENTED TO:

 /s/ Bret J. Chaness
 BRET J. CHANESS (BPR # 31643)
 RUBIN LUBLIN TN, PLLC
 3145 Avalon Ridge Place, Suite 100
 Peachtree Corners, Georgia 30071
 (678) 281-2730 (Telephone)
 (404) 921-9016 (Facsimile)
 bchaness@rubinlublin.com
 Attorney for Bayview Loan Servicing, LLC


 /s/ Brent James (by BJC w/ permission)
 BRENT JAMES (GA Bar No. 388855)
 Harris & Hartman Law Firm, P.C.
 P.O. Drawer 220, 200 McFarland Bldg.
 Rossville, GA 30741
 (706) 861-0203 (Telephone)
 (706) 861-6838 (Facsimile)
 Attorney for Debtor




                                            2
